 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY SBN #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     SHANE ELLEN EMEIS
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 6:19-mj-00035
12                    Plaintiff,                  STIPULATION TO VACATE REVIEW
                                                  HEARING; TERMINATE PROBATION;
13   vs.                                          DISMISS; ORDER
14   SHANE ELLEN EMEIS,                           Date: March 10, 2020
                                                  Time: 10:00 a.m.
15                    Defendant.                  Judge: Hon. Jeremy D. Peterson §
16
17          The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for
19   the defendant, Shane Ellen Emeis, hereby stipulate and jointly move this Court to vacate the
20   review hearing scheduled for March 10, 2020, terminate Ms. Emeis’ term of probation and
21   dismiss pursuant to 18 U.S.C. § 3607(a).
22          On August 20, 2019, Ms. Emeis pled guilty to possession of a controlled substance in
23   violation of 36 CFR § 2.35(b)(2). Pursuant to the agreement of the parties, the Court granted Ms.
24   Emeis a deferred entry of judgment under 18 U.S.C. § 3607(a). Ms. Emeis was sentenced to 8
25   months of unsupervised probation, a $750.00 fine and directed to attend AA/NA meetings twice
26   weekly. As of the instant filing, Ms. Emeis has complied with all terms of her probation. The
27   parties not move the court to vacate the review hearing scheduled for March 10, 2020, and
28   terminate Ms. Emeis’ term of probation.
 1           Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
 2   not violated a condition of his probation, the court shall, without entering a judgment of
 3   conviction, dismiss the proceedings against the person and discharge him from probation.” Ms.
 4   Emeis further requests that the Court, without entering a judgment of conviction, dismiss the
 5   proceedings.
 6                                                       Respectfully submitted,
 7
                                                         McGREGOR SCOTT
 8                                                       United States Attorney
 9   Dated: March 2, 2020                                /s/ Susan St. Vincent
                                                         SUSAN ST. VINCENT
10                                                       Acting Legal Officer
                                                         National Park Service
11                                                       Yosemite National Park
12
13   Dated: March 2, 2020                                HEATHER E. WILLIAMS
                                                         Federal Defender
14
15                                                       /s/ Benjamin A. Gerson
                                                         BENJAMIN A. GERSON
16                                                       Assistant Federal Defender
                                                         Attorney for Defendant
17                                                       SHANE ELLEN EMEIS
18
19
20
21
22
23
24
25
26
27
28

     Emeis – Stipulation to vacate; terminate; dismiss                                -2-
 1                                                   ORDER
 2            Pursuant to 18 U.S.C. § 3607(a), the court hereby vacates the March 10, 2020 review
 3   hearing, terminates Ms. Emeis’ term of probation, and dismisses the proceedings against Ms.
 4   Emeis, Case No. 6:19-mj-00035.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:      March 2, 2020
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Emeis – Stipulation to vacate; terminate; dismiss                         -3-
